Shea, J.,
dissenting. “All men when they form a social compact, are equal in rights; and no man or set of men are entitled to exclusive public emoluments or *524privileges from the community.” Conn. Const., art. I, § 1. This provision of our state constitution has been construed to embody the same values inherent in the guaranty of “equal protection of the laws” in the fourteenth amendment to our federal constitution. Barnes v. New Haven, 140 Conn. 8, 14, 98 A.2d 523 (1953); State ex rel. Higgins v. Civil Service Commission, 139 Conn. 102, 105, 90 A.2d 862 (1952).
The majority opinion brushes lightly by these constitutional safeguards against special treatment of persons or groups where there is no valid basis for distinguishing between them, concluding that the public act, Public Acts 1984, No. 84-331, “confers no public emolument on the CRRA for its private gain” but “merely lifts statutory barriers to the CRRA’s accomplishment of its statutory public purpose . . . .” What the opinion overlooks is that this enactment, by excluding the only municipality to which it applies,1 the city of Shelton, from exercising the prerogative given by General Statutes § 22a-276 (d) to every municipality in this state to withhold consent to and thereby prevent the establishment of a solid waste disposal area within its confines, creates an exclusive privilege in the remaining 168 towns which is not being accorded to the city of Shelton in this instance. Conversely, the new public act deprives *525Shelton of a statutory privilege given to all other municipalities and thus denies its citizens of “equal protection of the laws.” Since the legislature has chosen to give every other community in the state a veto upon the location within its borders of a CRRA dump, the exclusion of the citizens of Shelton from this grant of power is a flagrant example of conferring an exclusive privilege upon one “set of men” which is refused to another as well as a clear illustration of a denial of “equal protection of the laws.”
No one can question the seriousness of the problem of waste disposal in our industrial society and the necessity for comprehensive governmental action towards a solution. At this stage of our technology, the methods available and feasible for solving the problem normally entail a substantial burden upon the unfortunate locality selected as a waste disposal area. While everyone recognizes the necessity for the establishment of such areas, few municipalities would volunteer as recipients of the refuse we continually generate, particularly that emanating from sources beyond their borders. The city of Shelton invoked its authority under § 22a-276 (d) to refuse permission for a waste disposal area within its territory. The legislature has now overturned Shelton’s exercise of this statutory privilege while continuing to extend it to every other municipality. Such disparate treatment of a single community in this state cannot in my judgment be squared with the basic principle of equality contained in our state and federal constitutions.
Although I can perceive no valid basis in the present record for singling out the proposed CRRA waste disposal site in Shelton for special treatment, I would not foreclose the defendants from an opportunity to present evidence which might justify the disparity created by the public act in respect to the necessity of local governmental consent. It is possible that sufficiently sound *526reasons exist to support this facially discriminatory legislation. From the record before us, however, I can only surmise as to what they may be.
Accordingly, I dissent and would remand the case for further proceedings relating to the constitutionality of Public Acts 1984, No. 84-331.

 The record is not entirely clear as to whether Shelton is the only municipality to which § 2 of Public Acts 1984, No. 84-331 applies. By its terms the act removes the necessity for consent of a local governmental body given by General Statutes § 22a-276(d) with respect only to property owned by CRRA “on or before the effective date of this act, any portion of which has been operated as a solid waste disposal area.” Although it is clear from the record that the proposed site in Shelton qualifies for the exemption created by the public act, the basis for the assumption in the majority opinion that no location in any other municipality would also satisfy the criteria of the act is apparently a claim to that effect in the plaintiffs’ brief. Because the record on the point is not clear, I would remand for further proceedings to determine this factual issue. For the purpose of this dissenting opinion, however, I adopt the assumption of the majority that § 2 of the public act affects no other municipality but Shelton.